COBB, Judge
(concurring in part and dissenting in part).
I respectfully dissent from that portion of the unpublished memorandum stating that Bettie Louise Vickers’s challenge to the trial court’s failure to give requested jury charges 5, 6, and 7 was not preserved for appeal or that Vickers failed to obtain an adverse ruling from the trial court.
The record reflects that Vickers submitted written requested jury charges to the trial court before the Court gave its oral charge to the jury. The trial court read the requested charges and marked “refused” next to charges 5, 6, and 7. After the trial court’s oral charge to the jury, Vickers made specific objections to the trial court’s failure to charge the jury as requested in the written charges refused by the trial court; the trial court did not respond to those specific objections. I believe the trial court clearly understood the grounds for Vickers’s requested charges. Thus, I believe the trial court’s marking the requested written charges “refused” was a sufficient adverse ruling from which Vickers could appeal and that no further ruling was required from the court. I concur with the remainder of the unpublished memorandum.